        Case 5:17-mj-00028-JLT Document 60 Filed 11/23/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   LAUREL J. MONTOYA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Case No. 5:17-MJ-00028-JLT

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                               v.                       (Doc. 59)

14    MATTHEW PAUL GUMZ,

15                                      Defendant.

16

17            On November 21, 2019, the Court entered a Preliminary Order of Forfeiture, forfeiting to

18   the United States all right, title, and interest of defendant Matthew Paul Gumz in the following

19   property:

20                     a. A Remington Model 700 rifle, serial number S6705177, with a Bausch and

21                          Lomb scope, and

22                     b. All ammunition seized from defendant.

23            Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local Rule 171,

24   third parties asserting a legal interest in the above-listed forfeited property are entitled to a

25   judicial determination of the validity of the legal claims or interests they assert.

26            Beginning on June 28, 2020, for at least thirty (30) consecutive days, the United States

27   published notice of the Court’s Order of Forfeiture on the official internet government

28   forfeiture site www.forfeiture.gov. Said published notice advised all third parties of their right
     FINAL ORDER OF FORFEITURE                            1
        Case 5:17-mj-00028-JLT Document 60 Filed 11/23/20 Page 2 of 2


 1   to petition the Court within sixty (60) days from the first day of publication of the notice for a

 2   hearing to adjudicate the validity of their alleged legal interest in the forfeited property.

 3            No third party has filed a claim to the subject property and the time for any person or

 4   entity to file a claim has expired.

 5            Accordingly, it is hereby ORDERED and ADJUDGED:

 6            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

 7   America all right, title, and interest in the above-listed property pursuant to 16 U.S.C. §

 8   1540(e)(4)(B) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

 9   title, and interest of Matthew Paul Gumz.

10            2.       All right, title, and interest in the above-listed property shall vest solely in the

11   name of the United States of America.

12            3.       The United States Fish and Wildlife Service shall maintain custody of and

13   control over the subject property until it is disposed of according to law.

14
     IT IS SO ORDERED.
15

16       Dated:       November 23, 2020                             /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
